UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6164


CHARLES DEVILLE,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-00072-CMH-TRJ)


Submitted:   July 22, 2010                 Decided:    July 30, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Deville, Appellant Pro Se. Leah A. Darron, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles Deville seeks to appeal the district court’s

order    dismissing        his     28   U.S.C.         §    2254    (2006)       petition       as

untimely.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate        of       appealability.           28    U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent     “a       substantial     showing          of        the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that      reasonable          jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,            537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,
529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Deville has not made the requisite showing.

Accordingly,       we     deny    Deville’s        motion      for       a     certificate     of

appealability,       deny      leave    to    proceed         in    forma       pauperis,      and

dismiss the appeal.              We dispense with oral argument because the

facts    and    legal     contentions        are    adequately            presented      in    the



                                              2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3